NUMBER 13-22-00208-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


BRYAN MICHAEL PARKS AND
ADS AIR CONDITIONING, INC.,                                                 Appellants,

                                                v.

NANCY MIGL,                                                                   Appellee.


                    On appeal from the 445th District Court
                         of Cameron County, Texas.


                                        ORDER

                Before Justices Longoria, Hinojosa, and Silva
                              Order Per Curiam

       This cause is before the Court on the court reporter’s third request for an extension

of time to file the record until November 20, 2022. The clerk’s record in this matter was

filed on June 15, 2022. The court reporter has previously requested and received two

extensions of time to file the reporter’s record. The reporter’s third request for extension
states that she has been ill with the flu and bronchitis.

       The Court, having fully examined the court reporter’s third request for an extension

of time to file the record, is of the opinion that, in the interest of justice, it should be granted

by this order. Accordingly, the Court grants the court reporter’s third request for an

extension of time to file the record. The Court orders the court reporter, Dahlia Robledo,

to file the reporter’s record in this Court no later than November 20, 2022. No further

requests for extension of time will be entertained by the Court absent exigent

circumstances. The failure of the court reporter to file the record by the date set forth in

this order shall result in the referral of this matter to the Court and may result in the

issuance of an order to show cause.

                                                                     PER CURIAM


Delivered and filed on the
16th day of November, 2022.




                                                 2